Citation Nr: 1421436	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  09-15 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant and her brother

ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty from September 1976 to July 1978.  The Veteran died in March 2008.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals  (Board) from an October 2008 rating decision.  In November 2010, the Veteran presented testimony before the undersigned, and a copy of the transcript has been associated with the claims folder. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

In May 2011, the Board received additional evidence from the appellant.  This evidence has not been reviewed by the agency of original jurisdiction (AOJ).  However, in March 2014, the appellant's representative included a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2013).  Thus, the Board will consider the newly submitted evidence in the first instance.

During the November 2010 hearing , the appellant raised the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the Veteran's death, but this has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this issue and it is REFERRED to the AOJ for appropriate action.  

FINDINGS OF FACT

1. The Veteran died in March 2008.  The Certificate of Death lists the immediate cause of death as metastatic renal cell carcinoma of the bones, liver, and lung.

2.  At the time of his death, the Veteran was service-connected for right knee subluxation and instability, left knee injury with osteoporosis, right knee sprain with osteoporosis, osteoporosis with left knee, tinnitus, and bilateral hearing loss disability.  

3.  There is no evidence of metastatic renal cell carcinoma due to bones, liver, and lung in service or within a presumptive period, and no competent evidence of a nexus between the cause of the Veteran's death and his period of service or his service-connected disabilities.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not established.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2008 and November 2009, the RO satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2013).  Specifically, the RO notified the appellant of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the appellant was expected to provide.  The November 2009 letter apprised the appellant of effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473(2006).  For the above reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the issue discussed in this decision.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 38 C.F.R. § 20.1102 (2013) (harmless error). 

Certain additional VCAA notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).  The appellant was provided with notice criteria required by Hupp in the November 2009 letter.  The claim was subsequently readjudicated in a January 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).  

VA has done everything reasonably possible to assist the appellant with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A  (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  A medical opinion has not been obtained in this case.  As the Board will discuss in detail in its analysis below, there is no objective and competent evidence that the Veteran's cause of death was related to service or a service-connected disability. Cf. Charles v. Principi, 16 Vet. App. 370 (2002), (holding that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus).   

Also, as noted above, the appellant presented testimony in a travel board hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the November 2010 hearing before the Board.  Neither the appellant nor her representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Analysis

To establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  The law provides that service connection will be granted for a disease or disability if it is shown that the veteran suffered from such disease or disability and that it resulted from an injury suffered or disease contracted in line of duty, or from aggravation in line of duty of a preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

The Veteran died in March 2008 and his death certificate lists the immediate cause of death as metastatic renal cell carcinoma of the bones, liver, and lung.  Other significant conditions leading to death were emphysema and hepatitis B.  The Veteran was not service-connected for renal cell carcinoma at the time of his death. Therefore, it is necessary to determine whether service connection should have been established. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If a malignant tumor becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309. 

At the outset, the Board notes that in an October 2007 rating decision, the RO denied service connection for renal cell carcinoma because it determined that there was no nexus between service and the claimed disability.  Review of the service treatment records are negative for any findings of a renal disability, let alone renal cell carcinoma.  See supra 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. 
§ 3.307, 3.309.  Additionally, there is no evidence that renal cell carcinoma manifested to a degree of 10 percent within one year from service discharge.  Furthermore, there is no opinion which provides a nexus between renal disorder and service.  Moreover, there is no competent evidence of a nexus between the cause of the Veteran's death and his period of service or his service-connected bilateral knee disabilities, tinnitus, and bilateral hearing loss.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  There is no medical evidence that links the Veteran's death to service, to include a service-connected disability.  

In adjudicating this claim, the Board must assess the appellant's competence and credibility with respect to her statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69   (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (noting that competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board has considered the appellant's lay contentions that Veteran's cause of death was related to service.  The Board finds that the appellant is not competent to relate the Veteran's cause of death to service as such a determination requires medical expertise which she is not demonstrated to possess.  Thus, any such statements regarding the etiology of his cause of death are deemed not competent.

In short, the Board finds the positive evidence, which is limited to the unsupported contentions of the appellant, to be outweighed by the more objective negative evidence, to include the silent service treatment records, the fact that renal cell carcinoma did not manifest until many years after service, and the lack of any competent medical evidence linking renal cell carcinoma to service.  Thus, the claim of service connection for the cause of the Veteran's death must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


